Citation Nr: 1504628	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 14, 1983 to January 24, 1984, from February 10, to June 13, 2003, and from December 14, 2003 to March 25, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Pittsburgh, Pennsylvania, which denied the above claims.  

The Board previously remanded the claims in March 2014 for additional VA examinations which took place in May and June 2014.  The March 2014 Board remand also included the issue of entitlement to service connection for a right shoulder disability which was granted in August 2014.  The issue is no longer on appeal.

In May 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded multiple claims in March 2014 for VA examinations.  In September 2008, the AOJ determined that service treatment records for the Veteran's period of service from December 2003 to March 2005 were unavailable.  The Veteran underwent a VA examination for evaluation of his claimed TBI and headaches and the examiner noted "We were unable to locate any Post Deployment Health Assessment (PDHA) on VBMS, however two were available on CPRS."  The Board does not have access to Computerized Patient Record System (CPRS); therefore, on remand, any medical records relevant to the Veteran's claims located in CPRS that are not currently uploaded to the Veteran's electronic claims file, to include any PDHA, must be obtained and associated.  

Further, an August 2014 supplemental statement of the case references VAMC Pittsburgh treatment records dated from August 9, 2005 to May 21, 2014.  However, these documents are not currently uploaded to the Veteran's electronic claims file.  The Veteran's complete VA treatment records must be associated with his electronic claims file.

During May 2014 VA back and neck examinations, the Veteran reported private treatment with a chiropractor for low back and neck pain, and that he had complained of neck pain to his private primary care provider.  During his VA TBI examination, the Veteran also reported both private and VA treatment and evaluations for his headaches.  As the only post-service treatment records in the claims file concern a right shoulder surgery, the Board finds an attempt should be made to obtain any private treatment records relevant to the Veteran's claims. 

Finally, once all available relevant medical records are obtained and associated with the claims file, the claims file should be returned to the May 2014 VA examiner for an addendum opinion that considers the newly acquired medical evidence, as well as the Veteran's assertions that his symptoms started in service.  In the May 2014 VA examination, the examiner found the Veteran's low back and neck disorders are not related to service as there was no evidence of a back or neck disorder in the service treatment records.  The Board recognizes that unless PDHA are found for the second period of service, no service treatment records are available for this time.  The Court has determined that a VA examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, an addendum opinion is necessary.  Additional commentary is also required as to the left elbow claim.

Finally, the Veteran's DD-214 for his period of service from December 2003 to March 2005 shows that he had more than one year and six months of prior active service.  Therefore, it appears that some of his active duty service dates have not yet been verified.  This should be accomplished on remand, in addition to further efforts to obtain any available service treatment records and service personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the Veteran's DD-214 for his period of service from December 2003 to March 2005 shows that he had more than one year and six months of prior active service.  Undertake appropriate action to verify all of the Veteran's periods of active service, ACDUTRA, and INACDUTRA.  

The Board points out that the Veteran was treated for back injuries in March 1987 and June 1995, so particular attention should be paid to verifying whether he was on ACDUTRA or INACDUTRA at these times.

2.  Take appropriate action to obtain the Veteran's complete service treatment records, to include any clinical records, as well as his complete service personnel records, for all periods of service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Army Reserve Unit, the RMC, and/or any other appropriate entity.

3.  Make arrangements to obtain any relevant outstanding service treatment records in CPRS, to include all Post Deployment Health Assessments (PDHAs), including those dated May 20, 2003 and February 25, 2005.  Associate these records with the Veteran's Virtual file.

4.  Associate the Veteran's complete VA treatment records (to include from the Pittsburgh and Uniontown/Sterling facilities), dated from March 2005 to the present, with his Virtual file.

5.  Ask the Veteran to identify all private medical care providers that have treated him for his neck, back, left elbow, and headaches since March 2005, to include any chiropractors, his private primary care provider (PCP), and the civilian doctor that evaluated him for headaches and conducted a computed tomography (CT) scan.  Make arrangements to obtain all records that he adequately identifies.

6.  Thereafter, returns the claims file to the May 2014 VA examiner for an addendum opinion.  The entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should provide an opinion as to whether the Veteran's current back and neck disorders had their clinical onset during active service or are related to any incident of service, to include carrying heavy gear weighing in excess of 80 pounds.  In providing the opinion, the examiner should acknowledge the Veteran's statements asserting symptoms arising for the first time during his military service and persisting since his separation from service.  

With respect to the left elbow, the examiner should specifically indicate whether or not any left elbow problems are symptoms of a diagnosed disability or are attributable to undiagnosed illness.  If there are any objective indications of left elbow problems that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

If the examiner determines that additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an additional VA examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

